                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Angelina Tompkins,            )            JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )            3:16-cv-00152-RJC-DSC
                                       )
                 vs.                   )
                                       )
                                       )
 Charlotte-Mecklenburg School System

            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion for Judgment as
a Matter of Law during trial and a decision having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Oral Order as stated in open Court on 5/7/2019.

                                               May 7, 2019
